Citation Nr: 0636651	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for total lower 
extremity loss of use to include bowel and bladder, status 
post residuals of gunshot wound to the spinal cord, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional office in Houston, Texas.  

The case was remanded by the Board for additional development 
in January 2004.

The issue of entitlement to service connection for a gunshot 
would to the spine with complete paralysis of the lower 
extremities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to January 8, 2001, the veteran's 
PTSD was manifested by avoidance, isolation, anger, sleep 
disturbance, anxiety, and depression; there was severe 
impairment in the ability to establish and maintain effective 
relationships.

2.  For the period starting January 8, 2001 the veteran's 
PTSD is manifested by symptoms productive of social and 
industrial impairment that more nearly approximates total 
than severe; all contacts are so adversely affected as to 
result in virtual isolation in the community.  


CONCLUSIONS OF LAW

1.  For the period prior to January 8, 2001, the criteria for 
an evaluation in excess of 70 percent for PTSD have not been 
met.  U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2006).

2.  For the period from January 8, 2001, the criteria for a 
100 percent evaluation for PTSD have been met.  U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case the veteran's claim was received in 
August 1994, long before the enactment of the VCAA.  

A letter dated in January 2004 instructed the veteran that in 
order to establish a higher rating for PTSD, he evidence must 
show that the condition had gotten worse.  The letter 
discussed the evidence of record and told the veteran how VA 
would assist him in obtaining evidence in support of his 
claim.  A letter dated in February 2005 asked the veteran to 
complete a release so that records could be obtained.    

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

As an initial matter, the Board notes that the RO's September 
1994 rating decision denied an evaluation in excess of 30 
percent for PTSD.  A January 2002 rating decision granted a 
70 percent evaluation from August 15, 1994.

VA outpatient treatment notes indicate that the veteran has 
been treated for PTSD, to include medication and therapy.

On examination in August 1993, the examiner noted that the 
veteran had recurrent and intrusive recollection of traumatic 
events.  The veteran reported avoidance of thoughts and 
feelings associated with the trauma.  He endorsed feelings of 
detachment and estrangement from others, isolation, inability 
to have feelings towards others, and a sense of a 
foreshortened future.  He noted persistent symptoms of 
increased arousal.  The examiner concluded that the veteran 
met the criteria for a diagnosis of PTSD.

The veteran was psychiatrically hospitalized in September 
1994.  He was admitted as a result of worsening anger, which 
he reported was due to the Haiti operation.  He stated that 
the military operation triggered flashbacks and nightmares, 
and made the veteran fear that he would lose control and hurt 
someone.  The veteran reported that he lived with his wife 
and son and indicated that he had difficulty coping with his 
family due to anger episodes.  He stated that he coped with 
anger by isolating himself and avoiding triggers to his PTSD 
symptoms.  On admission, the veteran was in distress due to  
PTSD symptoms.  He was not well-groomed.  He was anxious and 
mildly depressed.  There was no increase in intensity and 
anger.  Sensorium was clear.  Memory was normal.  Thought 
processes were logical, coherent, and goal-directed.  There 
were no hallucinations or delusions.  The veteran denied 
suicidal ideation and homicidal ideation.  He reported 
flashbacks, nightmares, and rumination about Vietnam.  On 
discharge, the sensorium was clear and the veteran's mood was 
neutral.  He denied flashbacks.  Thought process was 
coherent, logical and goal-directed.  There were no delusions 
or hallucinations.  There was no suicidal or homicidal 
ideation.  The veteran's judgement and insight were good.  

At a May 1998 VA examination, the veteran reported that he 
had not worked for two years.  The examiner, however, noted 
that a letter from the veteran's wife indicated that the 
veteran had worked as recently as December 1997.  The veteran 
indicated that he drank beer every night to help him sleep.  
He claimed that there had been no remission in his symptoms.  
He indicated that he was separated from his wife and that he 
lived with another woman.  Subjectively, the veteran reported 
recurrent and intrusive distressing recollections of events 
in Vietnam approximately two times per week.  He stated that 
he had bad dreams, but that he rarely had nightmares.  He 
endorsed intense psychological distress at exposure to events 
that symbolize or resemble an aspect of traumatic Vietnam 
events.  He reported avoidance and diminished interest in 
significant activities.  He stated that he felt detached and 
estranged from others.  The examiner noted that the veteran 
did not have a restricted range of affect or sense of 
foreshortened future.  The veteran indicated that he had 
difficulty falling and staying asleep.  He endorsed 
irritability but denied the outbursts of anger he had 
suffered from while he was married.  He stated that he was 
unable to work because he did not like to be around people.  
On mental status examination, the veteran's speech was of 
normal rate and volume, and he had good eye contact.  His 
thought processes were coherent, logical, and goal-directed, 
but he was sometimes vague about his symptoms.  Thought 
content was negative for auditory or visual hallucinations, 
as well as for suicidal and homicidal ideation.  The veteran 
had mild paranoid ideation which did not reach true 
delusional proportions.  Insight and judgement were fair.  
The diagnoses were PTSD, depressive disorder secondary to the 
PTSD, and alcohol abuse.  The veteran's Global Assessment of 
Functioning (GAF) score was 58.  The examiner noted that the 
veteran had moderate symptoms with occasional depression.  He 
also noted that the veteran had few friends and sleep 
impairment.  

A May 1998 VA treatment note indicates that the veteran's 
PTSD was stable.  Moderate to severe PTSD was assessed.  An 
August 1999 VA treatment note also indicated moderate to 
severe PTSD.

On VA examination on January 8, 2001, the veteran reported 
that over the years, he had developed a pattern of avoidance 
leading to intense isolation.  He claimed that his present 
wife helped by knowing when to leave him alone.  He stated 
that group therapy triggered re-experiencing nightmares that 
were otherwise absent.  He related that even without a 
stimulus, his anger periodically escalated.  On mental status 
examination, sensorium was intact.  The veteran was oriented.  
His mood was neutral and his affect was full and reactive.  
His thought processes were logical and somewhat superficial.  
His memory was fair.  Judgement and insight were also fair.  
The diagnosis was PTSD.  The examiner indicated that the 
veteran's GAF score was 45.  He concluded that the veteran's 
combined physical and psychological disabilities totally 
precluded him from working.  

In February 2001, the veteran indicated that he had 
nightmares, flashbacks, and distressing recollections from 
the war.  He reported isolation and irritability.  He also 
reported difficulty establishing and maintaining effective 
relationships with family members and others.  He stated his 
belief that his PTSD symptoms were getting worse.  He 
reported that his wife might leave him.  

An additional VA examination was carried out in October 2001.  
The veteran reported frequent, almost constant, psychiatric 
symptoms which were very severe.  No denied that there were 
remissions.  He endorsed intrusive recollections, nightmares, 
and dreams.  He also reported physiologic and psychological 
distress at cues that remind him of traumatic events.  He 
noted the continuation of distinct avoidance symptoms, such 
as avoidance of reminders, feelings of detachment and 
estrangement, loss of interest in activity, and inability to 
be close to anyone with the exception of his wife.  He also 
noted distinct arousal symptoms to include difficulty 
sleeping, irritability, difficulty concentrating, and startle 
response with hypervigilance.  He stated that he had been 
unable to work due to his PTSD symptoms.  The examiner noted 
that the veteran was married to his second wife of several 
years, but that he had no other social relationships.  

On mental status examination, the veteran was irritable 
during the interview.  He was oriented.  His memory and 
recall appeared to be quite good.  His thoughts were 
organized, coherent, and goal-directed.  There were no 
delusions or hallucinations.  The veteran's mood was 
depressed and his affect was congruent.  He denied suicidal 
thoughts but stated that he had, over the years, experienced 
homicidal thoughts which were not present at the time of the 
interview.  His hygiene appeared to be adequate.  He 
displayed no obsessive or ritualistic behavior.  All speech 
patterns were normal.  He did not describe panic attacks.  He 
endorsed depression.  He noted severe sleep difficulty except 
when on medications.  The examiner concluded that virtually 
all areas of the veteran's life were impacted by his PTSD and 
that he was unable to work because of his PTSD 
symptomatology.  He noted that the veteran was able to manage 
self care with his wife's help.  He indicated that the 
veteran's family role functioning was distinctly damaged by 
PTSD as was his physical health.  He also noted that the 
veteran had virtually no social relationships or recreational 
patterns.  He concluded that the veteran's PTSD symptoms were 
frequent and severe.  He assessed the veteran's GAF score as 
45, noting serious symptoms which seriously impacted both 
social and occupational functioning.  He opined that the 
veteran was unemployable due to his PTSD symptoms.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed Reg. 
52700 (1996).

Under the criteria in effect prior to November 7, 1996, a 70 
percent rating is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  In such cases, the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent schedular evaluation is warranted when the 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

The current diagnostic criteria provide that a 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2006).

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speck, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).

On review of the evidence of record, the Board finds that for 
the period prior to January 8, 2001, the veteran's PTSD is 
most appropriately evaluated as 70 percent disabling.  In 
this regard the Board notes that the evidence of record 
reveals subjective complaints of depression, anxiety, 
flashbacks, intrusive thoughts, nightmares, irritability, and 
social isolation. Objectively, the record demonstrates 
coherent, logical, and goal-oriented thought processes; good 
memory, insight and judgement; no suicidal or homicidal 
ideation; no delusions or hallucinations; and that the 
veteran as oriented.  The May 1998 VA examiner concluded that 
the veteran had moderate symptoms due to his PTSD and 
assigned a GAF score of 58.  
In the absence of medical evidence showing greater severity 
of the service-connected disability, the Board concludes that 
the veteran's PTSD is most appropriately evaluated as 70 
percent for this period.  

Considering the period starting January 8, 2001, the Board 
has concluded that the veteran's PTSD is more appropriately 
evaluated as 100 percent disabling.  The January 2001 
examiner assigned a GAF score of 45.  This represented a 
marked shift in disability and GAF score.  A subsequent VA 
examiner concluded that the veteran's PTSD seriously impacted 
both social and occupational functioning.  He opined that the 
veteran was unemployable due to his PTSD symptoms.  He 
pointed out that virtually all areas of the veteran's life 
were impacted by his PTSD and that he was unable to work 
because of his PTSD symptomatology.  He indicated that the 
veteran's family role functioning was distinctly damaged by 
PTSD, as was his physical health.  He also noted that the 
veteran had virtually no social relationships or recreational 
patterns.  He concluded that the veteran's PTSD symptoms were 
frequent and severe.  He noted that the veteran had serious 
symptoms which seriously impacted both social and 
occupational functioning, and assigned a GAF score of 45, 
which are findings similar to the VA examination in January 
2001.  Accordingly, The Board concludes that for the period 
beginning January 8, 2001, a 100 percent rating for PTSD is 
warranted.




ORDER

For the period prior to October 3, 2001, an evaluation in 
excess of 70 percent for PTSD is denied.

For the period beginning October 3, 2001, a 100 percent 
evaluation for PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The Board's January 2004 remand directed that the veteran be 
sent an appropriate VCAA letter concerning the matter of 
service connection for total lower extremity loss of use as 
secondary to the service-connected PTSD.  Although a VCAA 
letter was forwarded to the veteran in January 2004, it did 
not include a discussion of the evidence and information 
necessary to substantiate a claim for service connection on a 
secondary basis.  In this regard the Board notes that in the 
case of Stegall v. West, 11 Vet. App. 268 (1998), the Court 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.

In light of the above discussion, the Board concludes that 
additional development must be conducted.  Accordingly, the 
case is REMANDED for the following action:

1. The AOJ should forward to a veteran an 
appropriate VCAA letter concerning the 
matter of entitlement to service 
connection for total lower extremity loss 
of use to include bowel and bladder, 
status post residuals of gunshot wound to 
T8 spinal cord, as secondary to the 
service-connected PTSD.

2.  The claims folder should be returned 
to the examiner who conducted the October 
2001 examination for clarification of his 
opinion.  Specifically, the examiner 
should address whether at the time the 
veteran resisted arrest he was able to 
distinguish right from wrong.  If the 
examiner concludes that the veteran could 
not distinguish right from wrong at the 
time he resisted arrest, the examiner 
should identify the specific evidence 
that supports his opinion.

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


